Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 10/16/2020 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0043602 filed on 04/09/2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/16/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-4, 8, 10-12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel P. Ebenzer, herein after Ebenzer (US 2019/0259381).

8.	Regarding claim 1, Samuel P. Ebenzer, herein after Ebenezer teaches a speech processing apparatus (Ebenzer abstract where voice /speech processing device/system) comprising: a plurality of microphones configured to receive a plurality of input signals (Ebenzer abstract where the arrays of microphone receives the speech input from near filed); and processing circuitry configured (Ebenzer para0006 abstract using processing  system) to, 
	generate a spatial filtering signal corresponding to the plurality of input
	signals through spatial filtering (Ebenzer para004 where the adaptive spatial filter is used to reduce the background noise to of the input signal from the plurality of microphones), 
generate estimated noise information by integrating directional noise
Ebenzer para0004 where The residual noise at the output of the adaptive spatial filter may be further reduced by first estimating the power spectral density (PSD) of the background noise. The spatial feature vector may be used to estimate the desired near-field speech energy and the energy of interfering background noise which then may be used to estimate the residual noise PSD. Also fig 2 para0009 shows the directivity of the of the speech arrival), and
	generate an estimated speech signal by filtering the spatial filtering signal
based on the estimated noise information (Ebenzer para0074 where the output signal is generated by filtering the noise or reducing the noise using power spectral density information).
While Ebenzer (pub# US 2019/0259381) does not fully disclose directional noise information, it would have been obvious to have done so. The reason is whenever the plurality of microphones are used it receives the speech signal from the user which also receives the noise from the direction of the speech. 
Thus the user speech signal received in the microphones does have a noise information with thin the speech which is directionally located towards the speech signal. As a result, it would have been obvious to one of ordinary skill in the art to see the speech information and noise signal information integrated within the signal received at the plurality of microphones.
Ebenzer abstract where voice /speech processing device/system) of claim 1, wherein the processing circuitry is configured to: 
generate the directional noise information based on presence probability (PP) of a speech signal included in the plurality of input signals and the spatial filtering signal (Ebenzer abstract, para0005 where multi-dimensional feature vector to estimate an energy of near-field speech and background noise, uses a ratio of the near-field speech energy and background noise estimates to estimate a probability of a presence of the near-field speech, adaptively combines signals from the microphones based on the estimated near-field speech presence probability to provide a combined output signal comprising a near-field speech signal and a residual background noise signal); and 
generate the diffuse noise information based on coherence information among the plurality of input signals (Ebenzer para0035 where The inter-microphone level difference (ILD) may differentiate between a near-field desired signal and a far-field or diffuse field interfering signal).
10. 	Regarding claim 3, Ebenzer teaches the speech processing apparatus of claim 2, wherein the processing circuitry is configured to: generate directional noise information for a current frame by linearly combining directional noise information for a previous frame with the spatial filtering signal by using the PP of the speech signal as a weight (Ebenzer abstract para006 where the presence probability is used a speech signal weight and is generating a directional noise information per para 0005).
11.	Regarding claim 4, Ebenzer teaches the speech processing apparatus of claim 2, wherein the processing circuitry is configured to: generate intermediate noise information based on power spectrum density (PSD) among the plurality of input signals and the coherence information (Ebenzer para0004 where The residual noise at the output of the adaptive spatial filter may be further reduced by first estimating the power spectral density (PSD) of the background noise. The spatial feature vector may be used to estimate the desired near-field speech energy and the energy of interfering background noise which then may be used to estimate the residual noise PSD which is a consistent information of a noise information from the received signal); and generate diffuse noise information for a current frame by linearly combining the intermediate noise information with the spatial filtering signal by using the PP of the speech 23Atty. Dkt. No. 2557-003246-US signal as a weight (Ebenzer para0035 where the inter-microphone level difference (ILD) may differentiate between a near-field desired signal and a far-field or diffuse field interfering signal,). 
12. 	Regarding claim 8, Ebenzer teaches the speech processing apparatus of claim 2, wherein the processing circuitry 24Atty. Dkt. No. 2557-003246-US is configured to: generate the estimation noise information by linearly combining the directional noise information with the diffuse noise information by using the coherence information representing whether the input signals have the directionality as a weight (Ebenzer abstract para006 where the presence probability is used a speech signal weight and is generating a directional noise information per para 0005).  
13.	Regarding claim 10, the arguments are analogues to claim1and 2, are applicable and is rejected.
14.	Regarding claim 11, the arguments are analogues to claim3, are applicable and is rejected.
15.	Regarding claim 12, the arguments are analogues to claim1, are applicable and is rejected.
16.	Regarding claim 16, the arguments are analogues to claim1, are applicable and is rejected.
17.	Regarding claim 17, the arguments are analogues to claim3, are applicable and is rejected.
18.	Regarding claim 20, Ebenzer teaches the electronic device of claim 16, wherein the processing circuitry is configured to: estimate the speech signal included in the plurality of input signals by filtering the spatial filtering signal based on the estimated noise signal (Ebenzer para0074 where the output signal is generated by filtering the noise or reducing the noise using power spectral density information).

	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel P. Ebenzer, herein after Ebenzer (US 2019/0259381) in view of NPL "Dual microphone noise PSD estimation for mobile phones in hands-free position exploiting the coherence and speech presence probability," 2013 IEEE International Conference.

19. 	Regarding claim 5, Ebenzer teaches the speech processing apparatus of claim 4, wherein the processing circuitry is configured to: generate the PSD of the Ebenzer para0004 where The residual noise at the output of the adaptive spatial filter may be further reduced by first estimating the power spectral density (PSD) of the background noise); generate the coherence information among the plurality of input signals by using the PSD (Ebenzer para0004 The spatial feature vector may be used to estimate the desired near-field speech energy and the energy of interfering background noise which then may be used to estimate the residual noise PSD which is a consistent information of a noise information from the received signal); and 
generate the diffuse noise information on the current frame by using the PSD (background noise which then may be used to estimate the residual noise PSD which is a consistent information of a noise information from the received signal)
But Ebenze3r further does not teach clearly , However, Christoph Matthias Nelke  et al herein after Nelke (NPL), will teach generate a posteriori signal to noise ratio (SNR) by using the spatial filtering signal and the diffuse noise information on a previous frame (Nelke section 3.1 where the SNR is generated); and, the coherence information, the posteriori SNR, and the PP of the speech signal (Nelke abstract teaches the A novel technique to estimate the noise power spectral density is presented which combines two methods: a single microphone algorithm based on the speech presence probability and a dual microphone technique exploiting the coherence properties of the target signal and the background noise.).  

20.	Regarding claim 13, the arguments are analogues to claim5, are applicable and is rejected.

 	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel P. Ebenzer, herein after Ebenzer (US 2019/0259381) in view of Jeffery Paul Bondy (US 2012/0245927).
21. 	Regarding claim 9, The speech processing apparatus of claim 1, wherein the processing circuitry is configured to: generate a gain to which the estimated noise information is reflected by using a wiener filter (Bondy para0024 where the wiener filter is used for the estimating the noise information); and generate the estimated speech signal by multiplying the generated gain by the spatial filtering signal (Bondy para0024 where the noise reduction is reduced by Weiner filter and the provides the output speech signal).
 	
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Ebenzer with concept of using Bondy. The motivation for doing so would be to have predictably and advantageously provided coherence information of the speech signal with . 
 
Allowable Subject Matter
Claims 6-7, 14-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677